Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-31 are all the claims.
2.	The preliminary amendments to the claims of 8/20/2022 and 9/22/2022 are entered.

Election/Restrictions
3.	Applicant’s election of species 1) Binds to BCMA (claims 14-18), as the species of first binding domain; 2) Species which binds to BCMA for each of the following claims: a) SEQ ID NOs: 171-176 (subpart (r)) as the species of CDRs of claim 14; b) SEQ ID NO: 177 as the species of VH of claim 15; Cc) SEQ ID NO: 178 as the species of VL of claim 16; d) SEQ ID NOs: 177-178 (subpart (r)) as the species of VH + VL of claim 17; and e) SEQ ID NO: 179 as the species of polypeptide of claim 18; 3) Binds to CD3 (claims 19-25), as the species of second binding domain; 4) Species which binds to CD3 for each of the following claims: a) SEQ ID NOs: 621-623 (subpart (c)) as the species of CDRs of the VL of claim 19; b) SEQ ID NOs: 636-638 (subpart ({j)) as the species of CDRs of the VH of claim 20; Cc) SEQ ID NOs: 633-638 (subpart ({j)) as the species of CDRs of the VH and VL of claim 21; d) SEQ ID NO: 629 as the species of VL of claim 22; e) SEQ ID NO: 689 as the species of VH claim 23; f) SEQ ID NOs: 641 and 639 (subpart (j)) as the species of VL and VH claim 24; and g) SEQ ID NO: 642 as the species of polypeptide of claim 25; 5) SEQ ID NO: 180 as the species of polypeptide of claim 26; 6) Species from claim 28: a) SEQ ID NO: 179 as the species of the first domain; b) SEQ ID NO: 687 as the species of the linker; Cc) SEQ ID NO: 642 as the species of the second domain; and d) SEQ ID NO: 700 as the species of the third domain; and 7) SEQ ID NO: 180 as the species of polypeptide from claim 29 in the reply filed on 9/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	With exception of Claims 12-13 being drawn to competing antibodies as against those antibodies set forth in the respective claims, all other species are rejoined for examination. Applicants will note the search burden in examining the subject matter for both Claims 12-13 requiring separate and distinct searches for both competitive antibody populations for the respective different antigens. In addition, the incalculable combinations of anti-BSMA and anti-CD3 antibodies each found to be competitive according to the limitations of Claims 12 and 13, respectively, are required to be determined in the form of a BiTE construct of Claim 1 as capable therapeutically in the treatment regimen of any BCMA+ neoplasm, in vivo.
4.	Claims 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/26/2022.
5.	Claims 1-11 and 14-31 are all the claims under 

Information Disclosure Statement
6.	The IDS’ of 8/11/2020, 12/1/2021 and 9/26/2022 have been considered and entered. The initialed and dated 1449 forms are attached.
Objections
Specification
7.	The disclosure is objected to because of the following informalities:
a) The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See p. 63. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
b) The use of the term, i.e., BIAcore, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
8.	Claims 1-31 are objected to because of the following informalities:  
a) Claims 1-31 are unclear for the meaning of "treatment or amelioration of a BCMA positive neoplasm" because this definition seems to imply that the neoplasms to be treated have been tested for expression of BCMA. However, no such testing step seems to be clearly defined as part of the treatment regimen. Thus, it is unclear whether Claim 1 is limited to the treatment of neoplasms which have been tested for expression of BCMA or merely defines neoplasms of certain types (see Claim 10) which presumably have been previously found to express BCMA.
b) Claims 1-31 are unclear for the meaning in Claim 1 that "the antibody construct is administered at a minimum dose of 800 pg/day in at least one cycle, wherein one cycle comprises at least three individual administrations of the antibody construct. It is not clear whether the "cycle" is limited to a three day administration cycle of 800 ug per day or also includes a multiple administration cycle on a single day, e.g. it cannot presently be clearly determined whether 300 ug administered three times on a single day would fulfil the requirements of Claim 1. In so far as the day in Claim 1 is only defined to delimit the minimum dose/day and the time period on which the cycles are based remains undefined, it is considered that the administration cycle remains unclear. In addition this definition does not appear wholly consistent with the definition in Claim 5 (see also Claim 7) that the "antibody construct is administered in one or two dose steps during the first cycle". Based on Claim 1 it would appear that the first cycle would essentially comprise at least three dose steps. The dosage regimen features and particularly the meaning of the administration cycle should be made clear.
c) Claims 1-27 and 30-31 are unclear because the definition in Claim 1 of a "third domain which extends the half life of the antibody construct" is vague. Thus Claim 1 should be limited to a particular domain or domains disclosed in the application in terms of clear structural features (see page 51 second paragraph to page 52 first paragraph). Similar comments also apply in respect of dependent Claim 31.
d) Claim 27 in depending from Claim 1 is incomplete for failing to include the requisite third domain in the N- to C- terminal order for the antibody construct. Claims 28-29 are omitted from this rejection by defining the third domain as a peptide of an amino acid sequence.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 4, 6-7, 9, 11 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Regarding claims 4 and 6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
b) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, 
Claim 6 recites the broad recitation “between 2500 pg/day and 5000 pg/day,”, and the claim also recites preferably about 3000 pg/day or about 4500 pg/day, which is the narrower statement of the range/limitation.
Claim 7 recites the broad recitation “comprises or consists of three to six individual administrations”, and the claim also recites “preferably four or five individual administrations,” which is the narrower statement of the range/limitation.
Claim 9 recites the broad recitation “administered parenterally,”, and the claim also recites “preferably intravenously, and more preferably via intravenous bolus injection, bolus infusion or short-term intravenous infusion” which are narrower statements of the range/limitation.
Claim 11 recites the broad recitation “a linker,”, and the claim also recites “more preferably a glycine/serine linker” which is the narrower statement of the range/limitation.
Claim 30 recites the broad recitation “about 75 to about 200 kDa, about 80 to about 175 kDa, about 85 to about 150 kDa, about 90 to about 130 kDa, about 95 to about 120 kDa,”, and the claim also recites  “about 75 to about 200 kDa, about 80 to about 175 kDa, about 85 to about 150 kDa, about 90 to about 130 kDa, about 95 to about 120 kDa,” which are the narrower statements of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	c) Claim 6 is indefinite for the phrase “(target dose)” because the claim does not define the purpose of the first dose nor the optional second dose so it is unclear why the target dose is identified. The phrase “(target dose)” is also indefinite because the parentheses do not clarify whether the claim language is exemplary or preferential.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10.	Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites the antibody construct being administered at a dose of “about 800 ug/day to 12 mg per day”.  Claim 1 requires the minimum dose to be “800 ug/day”. 
The specification teaches the definition for “about” on p. 60: “The term "about" or "approximately" as used herein means within ±20%, preferably within ±15%, more preferably within ±10%, and most preferably within ±5% of a given value or range. It also includes the concrete value, e.g., "about 50" includes the value "50".” 
Claim 1 does not provide a lower range of concentration for the minimum dose amount of the antibody construct other than it being at least 800 ug/day and not anything less as the term “about” confers on the meaning.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
11.	Claims 1-11, 14-27, and 29-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	A general limitation of T-cell engaging bispecific antibodies is related to the fact that T-cell cytotoxicity can be extremely potent and can be activated by relatively low levels of target antigen on the surface of cells. Therefore, even modest levels of target antigen expression, such as EGFR, on healthy tissues can lead to significant toxicity, limiting or preventing clinical therapeutic applications (Lutterbuese, R. et al., Proc. Natl. Acad. Sci. USA 107, 12605-12610 (2010)).
Accordingly, and where as in the instant case, the broadest claims are drawn to T-cell engaging bispecific antibody constructs that are not defined by structures for the BCMA binding domain, the CD3 binding domain nor the antibody half-life extending domain in the combination, the POSA could reasonably conclude that the HEL BiTE® constructs of the instant claims are beyond the full breadth and scope of what Applicants have shown themselves to be in possession of at the time of filing for a dose treating regimen for any BCMA+ cancer, in vitro or in vivo. In view of the art-recognized unpredictability of the BiTE® construct, the POSA could not envisage the genus of all binding domains for the antibody construct even with the current state of art technology that can be combined in a dose specific manner. Since an important aspect of the present invention resides in the dosage regimen, it appears that the dosage regimen features and particularly the meaning of the administration cycle should be made as clear as possible in order to substantiate full possession of the claimed method regimen invention.
	Summary of species disclosed in the specification
	Applicant’s specification discloses AMG 420 (formerly BI 836909) is a canonical bispecific T cell engager which binds to BCMA on target cells as well as to CD3-epsilon on T cells. Applicants specification discloses a half-life extended anti-BCMA x anti-CD3 (HLE BiTE®) antibody constructs such as AMG 701 are described in detail in WO 2017/134134 (IDS 8/11/2020; ref # 21) and under testing in a phase 1 FIH dose-finding study in relapsed/refractory MM patients (NCT03287908). See Figure 1 and 2 and the only example in the specification. Applicants specification does not disclose which of the combination of the numerous antibody sequence structures against BCMA or CD3 could be combined with any degree of predictability and have a dose specific effect in the treatment of any BCMA+ cancer.
Applicants specification does not demonstrate the full breadth and scope of the meaning for the third domain which extends half life of the BiTE®. Even where a peptide is claimed, the definition of a peptide domain only in terms of extending the half life of an antibody construct comprising the domain fails to clearly delimit the domain. it is not even clear for example whether the half-life of the antibody construct is extended in vivo or in vitro or in comparison to which reference molecule. Even in so far as this was taken to define an extension of the half life of the antibody construct in vivo compared to an antibody construct with no third domain, this would remain unclear because the half life of an antibody in vivo would depend on for example the nature of the subject and the site of administration. Some peptide sequences for example may be more readily degradable by different endogenous enzymes. Having to test each BCMA/CD3 construct even in vivo in comparison with unspecified reference constructs in an unspecified test without any objective text criteria is considered to be an undue burden on third parties seeking to construe the scope of the claim and which does not place Applicants in full scope of the claims.
	Has Applicant provided a common structure sufficient to visualize the genus?
Applicant has not provided a common structure sufficient to visualize the genus of all possible functional variants for each of the domains and that can be used by the POSA in the characterization of all possible HLE BiTE® much less having a dose specific effect in the treatment of any BCMA+ cancer. While the disclosure provides the amino acid sequences of multiple VH/VL CDR1-3 and VH/VL for BCMA binding domains and CD3 binding domains, the specification essentially recapitulates much less in duplicate the same recited structures of what are shown in the claims absent any showing of test results or data that the sequences actually and specifically bind to the corresponding antigens. None of the extensive collection of sequences are demonstrated in model format for an HLE BiTE® at a dose specific amount for treating BCMA+ cancers, in vitro or in vivo. That the number of antibodies in the claims defined by incalculable combinations of VH/VL domains as between the anti-BCMA and anti-CD3 domains provides is without functional data much less the required dosing requirements for the most generic claim removes Applicants entirely from possession of the instant claims.
While the prior art contains disclosure as to the structural features of several anti- BCMA and CD3 antibodies, it is unclear what structural features these antibodies need to share in order to maintain binding affinity and stability in the context of a bispecific antibody. Even in 2021, several years after the effective filing date of the claimed invention, therapeutic antibodies are still not understood well enough to allow researchers to predict with certainty what modifications can be made to a primary antibody sequence such that binding is maintained. “[T]he major test of understanding is whether the changes associated with antibody maturation can be predicted with any reasonable accuracy, and whether there is sufficient information for developing therapeutic antibodies,” Vajda et al., “Progress toward improved understanding of antibody maturation,” Current Opinion in Structural Biology, 67 pp. 226-231 (2021) at p. 226, col. 2, lines 20-24.
As recently as 2020, researches were still speculating as to how to reliably identify further putative binders from antibody sequence data, see, e.g., Marks et al., “How repertoire data are changing antibody science,” J. Biol. Chem. 295(29) 9823-9837 (2020), acknowledging that “there is a vast amount of the antibody sequence space that remains unknown,” p. 9831, col. 2, para. 2.
Even though the protein sequence of BCMA and CD3 were known in the art, this would not have translated into knowledge of the genus of antibodies that could possibly engage the distinct and separate antigens in an HLE BiTE® with a dose specific effect in the treatment of any BCMA+ cancer. Computational and machine learning approaches for sequence-based prediction of paratope-epitope interactions are accumulating, but “it remains unclear whether antibody-antigen binding is predictable” (Akbar et al., Cell Reports 34, 108856, Mar. 16, 2021 at p. 2, col. 2, para. 2). The current state of the art continues to work toward finding an effective and efficient prediction tool for reliably assigning antibody structure based on known target epitopes. See e.g., Lo et al., “Conformational epitope matching and prediction based on protein surface spiral features,” BMC Genomics volume 22, Article number: 116 (2021) (disclosing new algorithms that calculate physicochemical properties, such as polarity, charge or the secondary structure of residues within the targeted protein sequences, and then applying quantitative matrix analyses or machine-learning algorithms to predict linear and conformational epitopes).
It is asserted that neither the specification nor the state of art at the time of filing disclosed structural features common to the members of the genus of HLE anti-BCMA x anti CD3 BiTE® for reliably assigning different antibody structures based on sequence data alone, which would support the premise that the inventors possessed the full scope of the claimed method dosage invention.

	

          Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claim(s) 1-11 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (IDS 12/1/2021) in view of Raum et al., (WO 2017/134134; IDS 8/11/2020; ref # 21).
  	Claims are interpreted as a dosage regimen and administration of an HLE anti-BCMA x antiCD3 antibody construct for the treatment of BCMA positive neoplasms. The antibody construct comprises a first domain which binds to BCMA, a second domain which binds to CD3 and a third domain which extends or enhances the half-life (HLE) of the antibody construct, for use in the treatment or amelioration of a BCMA positive neoplasm. The antibody construct is administered at a specified dose of 800 ug/day in at least one cycle. 
	The claimed invention is prima facie obvious over CHO and Raum.
	Cho discloses dosing information derived from treatment of multiple myeloma with AMG-701 in an animal model using the BCMA+ NCI-H929 cell line. 
	Raum teaches that the HLE- anti-BCMA x antiCD3 antibody construct, AMG 701, has single-chain variable domain fragments of AMG 420 with half-life extensions. Accordingly, the VH and VL domains for each of the anti-BCMA and anti-CD3 domains as well as the HLE domain are identical and inherent to the disclosure of Cho for AMG 701 and are enabled for their sequence structures by way of Raum. AS evidenced by Applicants own specification on p. 3, “half-life extended anti-BCMA x anti-CD3 antibody constructs such as AMG 701 are described in detail in WO 2017/134134.”

	AS regards Claims 1-3, 5, 7-9 both Cho and Raum (claim 19) teach using the AMG 701 construct in the treatment of BCMA+ cancers. Raum teaches and appreciates doses that are determined by dose escalating studies by administration of increasing doses of the antibody construct (p. 77). Raum teaches modifying the amount of antibody construct and the timelines at [169].
	As evidenced by Applicants own specification it teaches on p. 3 “There is an ongoing unmet medical need for the development of therapies for the treatment of BCMA positive neoplasms, in particular with such half-life extended anti-BCMA x anti-CD3 molecules.” 
AS regards the dosage amounts of Claims 1, 4 and 6, the antibody in Cho is administered in a cycle of three administrations in amounts of 0.02, 0.2 and 2 mg/kg without any reported adverse effects. Based on a normal weight for laboratory mice of between about 10g and 20g this would mean an estimated administered amount of in the range of between 0.2 ug, 2 ug, 20 ug to 0.4 ug, 4 ug, 40 ug. These dose values are less than the 800 ug/day defined in Claim 1 for the regimen relating to treatment of a BCMA positive neoplasm with a half- life extended BCMA/CD3 antibody (AMG-701).
The technical effect of claimed dose of 800 ug/day is not shown to be surprising, improved, or unexpected to the extent the dose amount is critical for achieving treatment success with the HLE-BiTE® of the instant claims. Although it is shown in the present application (see "Examples" on page 58 to 60) that patients responded to doses between 800 and 6500 ug, the examples were carried out in human patients and present Claim 1 is not limited to medical indications in the treatment of human patients. Thus, a dosage of 800 ug could be a high dose or a low dose depending the selection of a (human/non-human) patient with a high or low body weight. The objective technical problem to be solved would be the selection of a particular dose level matched to the patient. 
Raum defines an effective dose at [0275]. Raum teaches dose ranges at [0258] from about 0.1 ug/kg to up to about 30 mg/kg or more…from 1.0 ug/kg up to about 20 mg/kg, optionally from 10 ug/kg up to about 10 mg.kg or from 100 ug/kg up to about 5 mg/kg. Thus in following the teaching of Cho alone or in combination with Raum, the POSA is given starting points as instruction for selecting a different amount to be administered based on the dosage instructions for mice as a routine matter. Under MPEP 2144.05 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP 716.02(d)).

13.	Claim(s) 1-11 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kielczewska et al., (US 20200102398; priority 9/28/2018) in view of Raum et al., (WO 2017/134134; IDS 8/11/2020; ref # 21).
  	Claims are interpreted as a dosage regimen and administration of an HLE anti-BCMA x antiCD3 antibody construct for the treatment of BCMA positive neoplasms. The antibody construct comprises a first domain which binds to BCMA, a second domain which binds to CD3 and a third domain which extends or enhances the half-life (HLE) of the antibody construct, for use in the treatment or amelioration of a BCMA positive neoplasm. The antibody construct is administered at a specified dose of 800 ug/day in at least one cycle. 
	The claimed invention is prima facie obvious over Kielczewska and Raum.
	Kielczewska discloses [0094] an antibody construct comprising a domain binding to BCMA as described herein, a domain binding to CD3 as described herein, and a domain which provides for a half-life extension of the antibody construct. This latter domain may comprise two polypeptide monomers, each comprising a hinge, a CH2 domain and a CH3 domain, wherein said two polypeptide monomers are fused to each other via a peptide linker. Such antibody constructs and HLE domains are described in detail in WO 2017/134134.
	Kielczewska discloses [0232] the “neoplasm” or “tumor” also refers to a condition that would benefit from treatment with a therapy directed to BCMA, in particular, BCMA expressed on the cell surface (such as BCMA-specific antibodies—including naked antibodies, antibody-drug conjugates (ADCs), bispecific antibodies such as those directed against BCMA and CD3—as well as cellular therapies such as chimeric antigen receptor T-cells (CAR-T)), such therapies including but not limited to AMG 420, AMG 701.
	Raum teaches that the HLE- anti-BCMA x antiCD3 antibody construct, AMG 701, has single-chain variable domain fragments of AMG 420 with half-life extensions. Accordingly, the VH and VL domains for each of the anti-BCMA and anti-CD3 domains as well as the HLE domain are identical and inherent to the disclosure of Cho for AMG 701 and are enabled for their sequence structures by way of Raum. AS evidenced by Applicants own specification on p. 3, “half-life extended anti-BCMA x anti-CD3 antibody constructs such as AMG 701 are described in detail in WO 2017/134134.”
	AS regards Claims 1-3, 5, 7-9 both Kielczewska and Raum (claim 19) teach using the AMG 701 construct in the treatment of BCMA+ cancers. Raum teaches and appreciates doses that are determined by dose escalating studies by administration of increasing doses of the antibody construct (p. 77). Raum teaches modifying the amount of antibody construct and the timelines at [169].
	As evidenced by Applicants own specification it teaches on p. 3 “There is an ongoing unmet medical need for the development of therapies for the treatment of BCMA positive neoplasms, in particular with such half-life extended anti-BCMA x anti-CD3 molecules.” 
AS regards the dosage amounts of Claims 1, 4 and 6, Raum defines an effective dose at [0275]. Raum teaches dose ranges at [0258] from about 0.1 ug/kg to up to about 30 mg/kg or more…from 1.0 ug/kg up to about 20 mg/kg, optionally from 10 ug/kg up to about 10 mg.kg or from 100 ug/kg up to about 5 mg/kg. 
The technical effect of claimed dose of 800 ug/day is not shown to be surprising, improved, or unexpected to the extent the dose amount is critical for achieving treatment success with the HLE-BiTE® of the instant claims. Although it is shown in the present application (see "Examples" on page 58 to 60) that patients responded to doses between 800 and 6500 ug, the examples were carried out in human patients and present Claim 1 is not limited to medical indications in the treatment of human patients. Thus, a dosage of 800 ug could be a high dose or a low dose depending the selection of a (human/non-human) patient with a high or low body weight. The objective technical problem to be solved would be the selection of a particular dose level matched to the patient. 
Thus in following the teaching of Kielczewska in combination with Raum, the POSA is given starting points as instruction for selecting a different amount to be administered based on the dosage instructions for mice as a routine matter. Under MPEP 2144.05 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP 716.02(d)).

Conclusion
14.	No claims are allowed.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643